UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7343


DON BOYD,

                 Plaintiff - Appellant,

            v.

ANGELICA TEXTILE SERVICES INC; FISHER & PHILLIPS LLP;
REYBURN W. LOMINACK, III; C. FREDERICK W. MANNING, II; STATE
OF SOUTH CAROLINA, South Carolina Human Affairs Commission;
H. RONALD STANLEY, individually and proprietor; UNITED
STATES OF AMERICA, United States District Court for the
District of South Carolina; UNITED STATES OF AMERICA,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00334-JFA)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Don Boyd appeals the district court’s order adopting

the   magistrate    judge’s   recommendation       to   dismiss   his    civil

action    against   Defendants    after   a   28    U.S.C.   § 1915     (2006)

review.    On appeal, we confine our review to the issues raised

in Boyd’s informal brief.          See 4th Cir. R. 34(b).               Because

Boyd’s informal brief does not challenge the district court’s

dispositive holdings, Boyd has forfeited appellate review of the

district court’s order.          Accordingly, we affirm the district

court’s judgment. *     See Boyd v. Angelica Textile Servs., No.

3:12-cv-00334-JFA (D.S.C. June 15, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                      AFFIRMED




      *
       Because the timely filing of specific objections to a
magistrate judge’s recommendation is necessary to preserve
appellate review of a district court order adopting that
recommendation when the parties have been warned of the
consequences of noncompliance, see Wright v. Collins, 766 F.2d
841, 845-46 (4th Cir. 1985), Boyd also waived appellate review
over the district court’s order by failing to file specific
objections after receiving proper notice.



                                     2